J.B. Simpson married the only daughter of J.W. and Hannah Ripley. The wife of Simpson died in 1892, leaving two children, L.E. and W.H. Simpson. J.B. Simpson sues in his own right and as next friend of the two children, who are minors.
In 1868 J.W. Ripley and Hannah Ripley were husband and wife and settled upon the land in controversy under a promise by J.W. Ripley's father that he would give to them one hundred acres of the land. Ripley and his wife improved the land by building thereon a cabin, fencing in and cultivating some of the land, all the improvements aggregating fifty dollars. The father made the deed to J.W. Ripley for the one hundred acres. Hannah Ripley died on October 7, 1870, leaving surviving her a daughter, Virginia, who, with her father, J.W. Ripley, continued to reside upon the land. After the death of his wife J.W. Ripley learned that his father had no title to the land, that it was public domain, and, in January, 1871, he made application to the surveyor who surveyed for him one hundred and sixty acres of the land and made out and returned the field notes of the same on the 27th day of January, which were filed in the General Land Office on February 23, 1871. At the time of this *Page 188 
survey J.W. Ripley made proof of his occupancy of three years from January, 1868, to January, 1871, which was returned to the General Land Office, but no patent was issued to the land upon that proof. On February 28, 1874, J.W. Ripley made proof under the statute of his occupancy of the land for three years, dating from January, 1871, and on April 10, 1874, the General Land Office issued patent in the name of J.W. Ripley upon that proof. Up to the death of Hannah Ripley she and her husband believed that they had title to the land under the deed from the father and no steps were taken to pre-empt the land during her life time.
The child Virginia lived with her father on the land until 1885 when she married the plaintiff, J.B. Simpson. The children named were born of that marriage and she died in 1892. J.W. Ripley married the second time in 1875.
On the 12th day of August, 1870, the Legislature of this State enacted a statute entitled: "An Act to regulate the disposal of the public lands of the State of Texas." (Acts 1870, p. 68.) The first section of the Act contained the following provision: "That every head of a family who has not a homestead, shall be entitled to one hundred and sixty acres of land out of any part of the public domain as a homestead, upon condition that he or she will select, locate and occupy the same for three years, and pay the office fees on the same."
The fourth section of said Act provides as follows: "Any person now occupying any part of the public domain of the State in good faith, shall have the right to take the necessary steps, at any time within twelve months from the passage of this Act, to appropriate the same, or a part thereof, to a homestead under the first section of this Act, or to purchase the same, or a part thereof, under the third section of this Act."
That law gave to Ripley the preference right for twelve months from August 12, 1870, to have the land he occupied surveyed and field notes returned into the General Land Office, but in order to acquire it as a homestead, he was required to reside upon the land three years from that time. His previous occupancy of the land counted for nothing except to secure to him the preference right for twelve months to appropriate the land for a home. The only right which existed at the time of Mrs. Ripley's death was the preference, secured by the statute. Ripley had no property right in this land at that time, therefore, the land which was acquired after her death by his action in complying with the statute and his residence upon the land was his separate property. His daughter Virginia had no property right whatever in the land.
The present case is distinguishable from Creamer v. Briscoe,101 Tex. 490, in the fact that in that case all of the steps necessary to secure the land had been taken before the wife died except the occupancy of three years which had been commenced and only required to be completed to give title. We held in that case that the land was the community property of the deceased wife and her husband. The very things — survey and return of field notes — which determined in that case that the properly was community are absent *Page 189 
in this, and their absence determines that the land was not community property of J.W. and Hannah Ripley.
It is ordered that the judgments of the District Court and Court of Civil Appeals be affirmed.
Affirmed.